 In the Matter of NAUMKEAGSTEAMCOTTON COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEE, LOCAL No. 74 OFTHE COMMITTEEFOR INDUSTRIALORGANIZATIONIn the Matter of NAUMKEAG STEAM COTTON COMPANYandINDEPENDENTSHEETING WORKERS OF AMERICA, IN BEHALF OF WILLIAM E. QUINNCases Nos. R-1295 and R-1396, respectively.-Decided July 8, 193[Textile Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees: controversy concerning the appropriateunit ; rival organizations ; desire of employer and rival organizations for deter-mination of appropriate unit by theBoard-Unit Appropriate for CollectiveBargaining:production, maintenance, shipping room, stockroom, and watchmenemployees, excluding laboratory, office, clerical, and supervisory employees andengineers, firemen, and truck men ; stipulation by rival organizations and Com-pany as to classification of employees to be included, except as to watchmenincluded over objection of the Company ; appropriate unit including aboveclassification of employees in two plants engaged in one continuous processingoperation ; organization of business, similarity of wage scales, central control oflabor, and personnel policies ; history of collective bargaining relations withemployer-Election Ordered:opportunity extended for Union requesting certifica-tion only and objecting to election to withdraw name from ballot.Mr. Edward Schneider,for the Board.Mr. Henry R. Guild,of Boston, Mass., for the Company.Mr. Samuel E. Angoff,of Boston, Mass., for Local 74.Mr. Louis F. O'Keefe,of Peabody, Mass., for the Independent.Mr. Ralph S. Rice,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 18, 1939, Textile Workers Organizing Committee, LocalNo. 74 of the C. I. 0.,1 herein called Local 74, filed with the RegionalDirector for the First Region (Boston, Massachusetts) a petitionalleging that a question affecting commerce had arisen concerning the'The petition as originally filed was signed "Textile Workers Organizing Committee(C. I. 0.)."It was, however, amended at the hearing so as to substitute "Textile'WorkersOrganizing Committee,Local No. 74 of the Committee for Industrial Organization" as thepetitioner.13 N. L. R. B., No. 59.513 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation of the employees of Naumkeag Steam Cotton Corn-pany, Salem and Peabody, Massachusetts, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On January 23, 1939, Independent Sheeting Workers of America,herein called the Independent, filed with the Regional Director apetition alleging that a question affecting commerce had arisen con-cerning the representation of the employees of the Company andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act.On January 31, 1939, the National Labor Relations Board, heroincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered investigations with re-spect to the petitions filed by Local 74 and by the Independent, andauthorized the Regional Director to conduct them and to provide foran appropriate hearing upon due notice, and, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations, furtherordered that the two cases be consolidated for the purposes of hearingand for all other purposes.,On February 4, 1939, the Regional Director issued a notice of hear-ing and thereafter a notice of postponement of hearing, copies ofwhich were duly served upon the Company, upon the Textile Work-ers Organizing Committee, and upon the Independent.Pursuant to the notices, a hearing was held on February 16, 17, 20,and 21, 1939, at Salem, Massachusetts, before Peter F. Ward, theTrial Examiner duly designated by the Board.The Board, the Com-pany, the Independent, and Textile Workers Organizing Committeewere represented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNaurnkeag Steam Cotton Company, a Massachusetts corporationhaving its main office and principal place of business at Salem, Massa- NAUMKEAG STEAM COTTON COMPANY515chusetts, is engaged in the manufacture, sale, and distribution of tex-tile products, principally sheets and pillow cases.It maintains a millat Salem, Massachusetts, and a bleachery at Peabody, Massachusetts,the distance from the mill to the bleachery being slightly more than3 miles.The mill and the bleachery are operated as one manufactur-ing unit, the raw cotton being woven into unfinished cloth or "greygoods" at the mill and thereafter sent to the bleachery where the clothis further processed and made into the finished product.Only about2 per cent of the production at the mill consists of work which doesnot go to the bleachery to be finished and only about 5 to 7 per centof the work done at the bleachery involves materials not obtainedfrom the mill.The respondent also maintains sales offices through-out the United States.For the fiscal year ending November 30, 1938, the Company pur-chased for use at its mill and bleachery raw materials valued at ap-proximately $2,241,000.Approximately 76 per cent of such raw ma-terials were obtained from outside the State of Massachusetts.Dur-ing the same period, the Company sold approximately $6,215,000worth of finished products.Approximately 85 per cent of such prod-ucts were shipped outside the State of Massachusetts.II. THE ORGANIZATIONS INVOLVEDLocal No. 74, Textile Workers Organizing Committee, is a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to its membership all production, shipping, mainte-nance, and stockroom employees, including watchmen, of the Companyat its bleachery.Independent Sheeting Workers of America is an unaffiliated labororganization.It admits to membership all production, shipping,maintenance, and stockroom employees, including watchmen, of theCompany both at the mill and the bleachery.III.THE HISTORY OF LABOR ACTIVITY AMONG EMPLOYEES OF THE COMPANYIn 1916, the loom fixers at the Salem mill formed a labor organiza-tion known as the Salem Loom Fixers Union which subsequently be-came known as Salem Loom Fixers Local No. 30. Between 1916 and1919, two other labor organizations, Salem Textile Workers Local No.36 and United Textile Workers No. 448, were organized.The lattertwo organizations confined their membership to mill employees.Fol-lowing a strike in 1919, the Salem Textile Workers Local No. 36 andthe United Textile Workers No. 448 amalgamated into one union desig-nated as National Amalgamation of Textile Operators Local 33.This organization which subsequently changed its name to American 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederation of Textile Operators Local33 andin 1924 became UnitedTextileWorkers Local 33 dealt with the Company both for the milland for the bleachery employees. In 1927, United Textile WorkersLocal 33 made a contract with the Company applicable to the mil] andthe bleachery employees, except the loom fixers who continued to berepresented by Salem Loom Fixers Local No. 30.In 1933, the Company sought to put into effect at the mill and thebleachery a "joint research plan" which involved an increase in pro-duction by the employees.The Company had in 1930 put such planin effect atthe mill, but had abolished the same in 1932 because of theopposition of the employees to it.Althoughofficials ofUnited TextileWorkers Local 33 agreed to such plan in 1933, the mill and bleacheryemployees opposed it and went on strike.During the strike whichlasted 11 weeks, the employees repudiated the unionofficials and ap-pointed their own strike committee.The strike was settled as a resultof negotiations between such committee and the Company.Aboutthis time, the strike committee and other employees formed the Inde-pendent Sheeting Workers of America which admits to membershipemployees both of the mill and the bleachery.United Textile Workersof America Local 33 apparently was inactive following the strikeand the organization of the Independent.Although the record does not disclose when it was organized, UnitedTextileWorkers Local 2476 apparently had some membership amongthe bleachery workers beginning about 1933 and dealt with the 1om-pany relative to grievances of its members until early 1937.On October 22, 1935, the Independent and the Company entered intoa contract which contained provisions relative to conditions of em-ployment and in which the Company agreed to deal with the Inde-pendent "for the purpose of collective bargaining as long as theyrepresent a majority of the workers and for the purpose of handlinggrievances of its members at alltimes, exceptingemployees who aremembers of the United Textile Workers of America . . . " The con-tract provided that it shouldremain in full force and effect unlessterminated by 60 days' written notice given by either party.Pursuantto the contract, the Independent dealt with the Companyfor employeesboth at themilland at the bleachery.In 1936the membersof SalemLoom Fixers Local No.33 affiliatedwith theIndependent and theIndependent thereafterhandled grievances on behalf of suchemployees also.During the earlypart of 1937,TextileWorkers Organizing Com-mittee, Local 74,was organized and admitted to membership employeesof the Company at the bleachery.Thereafter,Local 74 dealt withthe Company with regardto grievances of its members.In November1938, officersof Local 74"as officers and membersof Local 74, T. W. NAUMKEAG STEAM COTTON COMPANY517O. C., in our own behalf, and in behalf of all employees of the milland the bleachery" requested of the Company a wage increase of 15.per cent for all employees.A representative of Local 74 testifiedthat Local 74 did not have any members in the mill at the time ofsuch request and that the request was made as a part of a Nation-widecampaign by the Committee for Industrial Organization for higherwages in the textile industry.On January 5 or 6, 1939, a dispute arose between the Company andLocal 74 regarding the procedure adopted by the Company relativeto seniority of employees in one of the departments at the bleachery.The Company took the position that its policy relative to senioritywas in accordance with the terms of the contract made with the Inde-pendent on October 22, 1935, and refused to negotiate with Local 74relative to this matter.Twenty members of Local 74 thereupon re-fused to work and were discharged. Following the discharges, picketlines were established by Local 74 and on January 9, 1939, only about105 of the approximately 900 bleachery employees went to work. Thestrike was, however, settled on January 9, 1939, upon the basis of ailagreement reached at a meeting attended by representatives of theCompany, Local 74, and the Board. Under the terms of the agreement,the Company agreed to reinstate all employees at the bleachery with-out loss of seniority or any discrimination and, pending a determina-tion of the question concerning representation at the bleachery, todeal with the T. W. O. C. relative to grievances of its members.During January 1939, Textile Workers Organizing Committee,Local 292, was chartered.Daniel J. Gallagher, a field representativeof the T. W. O. C. testified at the hearing that Local 292 limited itsmembership to employees at the mill and that it had a substantialmembership among such employees.IV. THE QUESTION CONCERNING REPRESENTATIONThe Independent has petitioned the Board for certification as theexclusive bargaining representative of employees of the Companyat the mill and at the bleachery.Local 74 has petitioned the Boardfor certification as the exclusive representative of the bleachery em-ployees.At the hearing, the Company indicated its desire that theBoard determine the question of the appropriate bargaining unit andthe proper bargaining agency representative.We have noted in Section III above that the strike in January 1939,was settled on the basis of a temporary arrangement pending a deter-mination by the Board of the question of the appropriate bargainingrepresentative of the employees at the bleachery.We find that a question has arisen concerning the representation ofemployees of the Company.187930 -39-vol 13-34 .5 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VI. THE APPROPRIATE UNITLocal 74 and the Independent stipulated at the hearing that "theclassification of employees in any unit that the Board shall consider tobe the appropriate unit, shall be the production, maintenance, ship-ping room and stockroom employees, and the watchmen, exclusive of,officeand clerical employees, engineers and firemen and laboratory-employees, truck men, executive employees and supervisory employeeswith the rank of third hand or higher." The Independent seeks abargaining unit composed of all such employees both at the mill andat the bleachery.Local 74 asks for a separate unit limited to all suchemployees at the bleachery.The Company takes the position that a single bargaining unit com-posed of employees both at the mill and at the bleachery is appropriate.It would exclude the watchmen from the unit in addition to the otheremployees which the unions desire to exclude on the ground that thewatchmen occupy a confidential and fiduciary relationship to themanagement.The mill and the bleachery are, as noted above, operated as onemanufacturing unit.A stoppage of work at either the mill or thebleachery would result in a stoppage of work at the other plant. Theaverage wages paid employees at the mill and at the bleachery areapproximately the same and the general working conditions and prob-lems of employees at the two plants are similar.The general laborpolicy of the Company both for the employees at the mill and at thebleachery is determined upon at the main office of the Company atSalem. In the past, the Company has applied one general labor policyfor all its employees.During seasonal slack periods, the mill and thebleachery are both shut down.Although the personnel officers at therespective plants hire and discharge employees, any action taken bysuch personnel officers is subject to review by the general managerof the Company. Separate laboratories are maintained at both plants,but the studies made at the bleachery laboratory concern the operationsof the mill as well as the operations of the bleachery.Although thereis little or no exchange of employees between the mill and the bleach- NAUMKEAG STEAM COTTON COMPANY519ery, the nature of the work at the two plants is such that exchange ofsome of the unskilled employees could be made.The employees atthe mill are principally of French and Polish extraction and the em-ployees at the bleachery are chiefly of Irish and American extraction.There is, however, no definite demarcation as regards nationality ineither plant.Most of the employees live in the towns where theirrespective plants are located although many of them work in one townand live in the other town or nearby towns.We have discussed in Section III above the history of labor activityamong the employees of the Company. The facts there presentedshow that, although labor organizations limiting their membership toemployees at the mill or the bleachery have at various times handledgrievances on behalf of their members, there has been a substantialhistory of collective bargaining for the mill and bleachery employeesas one unit.The contract made by United Textile Workers Local 33and the Company in 1927 and the contract made by the Independentand the Company in 1935 were both upon the basis of a unit composedboth of bleachery and mill employees.Under all the circumstances, we are of the opinion that a singleunit composed of employees of the Company both at the mill and thebleachery is appropriate and that which will most effectively insure tothe employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.2There remains for consideration the question as to whether thewatchmen are to be excluded from the unit. The watchmen are re-sponsible for the protection of the property of the Company.Wehave noted above that the Company desires the exclusion of the watch-men from the unit whereas Local 74 and the Independent desire theirinclusion.Although the position of the watchmen is such as to iden-tify them somewhat more closely with the management than other em-ployees, we are of the opinion that they should be included in the unitwhere, as here, the only labor organizations involved desire theirinclusion.32 SeeMatter of Standard Oil Company of CaliforniaandOilWorkers InternationalUnion, Local299, 5 N. L. R. B. 750;Matter of C. A. Lund CompanyandNovelty WorkersUnion,Local1866(A. F of L)successor,6 N L R.B. 423;Matter of American Steel 6Wire CompanyandSteel and Wire Workers Pi otective Association,5 N L. It B 871,Matter of Pittsburgh Plate Glass CompanyandFederation of Flat Glass Woikeis ofAmerica,affiliatedwithC 1 0, 10 N. L R B 1111.S SeeMatter of Luckenbach Steamship Company,Inc, etcandGatemen,Watchmenand Miscellaneous Waterfront Workers Union,Local 38-1211; International Longshoremen'sAssociation,2 N L It. B. 181 ,Matter of Willys Ovemland Motors, IncandInternationalUnion,United Automobile Workers of America,Local No 12,9 NL R B 921;Matter ofPacific Mills, Cocheco DivisionandDover Independent Textile Workers Union,10 N LR B 26;Matter of American-Hawaiian Steamship Company, a corpoatioaandGatemen,Watchmen and Miscellaneous WaterfrontWorkersUnion, Local38-1211,InternationalLongshoremen'sAssociation,10 N. L R B. 1355 520DECISIONSOF NATIONALLABOR RELATIONS BOARD,We find that all the production,maintenance,shipping room andstockroom employees, and watchmen of the Companyat its mill in_Salem andat its bleachery in Peabody, exclusiveof office and cler-ical employees,engineers,firemen,laboratory employees, truckmen,executive employees,and supervisoryemployees with the rank of-third hand or higher, constitute a single unit appropriate for thepurpose of collective bargaining and that such unit will insure to,employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate the-policiesof the Act.VII. THE DETERMINATION OF REPRESENTATIVESThere was introduced into evidence at the hearing a list compiledtby the Company of the employees at the mill and the bleachery.The manager of the Company testified that the list designated those-employees of the Company within the unit which we have found to.be appropriate.The attorney for the Company thereafter statedin effect that the list covered production and maintenance employees-generally, excluding supervisory,clerical,and executive employees,.but that the list might include some employees not within the unitwe have found to be appropriate.In any event it appears clearlythat the list designates substantially only those employeeswho arein the appropriate unit and includes all of such employees.The listcontains the names of 3,062 persons, including 2,090 persons who.work at the mill and 972 persons who work at the bleachery.Local 74 had available for inspection at the hearing a group of334 cards signed prior to January 9, 1939(most of these cards weresigned in October, November,orDecember,1938)designating theTextileWorkers Organizing Committee as bargaining representa-tive; a group of 285 such cards signed subsequent to January 9,1939; and a group of 36 such cards,some of which were signed priorto January 9, 1939, and some of which were signed subsequent to.such date.All the aforesaid cards were signed by employees at thebleachery.Five witnesses for Local 74 testified that they had wit-nessed, respectively,the signing of 16, 23, 34,243, and 257 of such,cards.There was submitted in evidence by Local 74 three lists ofnames taken,respectively,fromthe three groups ofT.W. O. C. ap-plication cards.A representative of Local 74 testified that Textile-Workers Organizing Committee, Local 292,had a substantial mem=bership among the mill employees.The Independent had available at the hearing for inspection 2,167"membership application cards containing the names of 1,637 millemployees and 530 bleachery employees.Although Local 74 giies- NAUMKEAG STEAM COTTON COMPANY521tioned the authenticity of the signatures on the cards presented bythe Independent, the only proof offered as to the authenticity of thesignatureswas the testimony of a representative of the Independentto the effect that he had witnessed the signing of approximately 100of the cards.The majority of the cards of the Independent wereundated.The secretary of the Independent testified that all personswhose names were listed on the application cards had at some timepaid dues to the Independent.No dues-record cards were availablefor inspection or were submitted in evidence and there is no basisin the record for ascertaining when the employees whose namesappeared on the membership application list submitted by the Inde-pendent last paid dues to that organization.We conclude that doubt exists as to the desires of the majorityof the employees of the Company as regards their representativefor the purposes of collective bargaining and that the question whichhas arisen concerning representation can best be resolved by anelection by secret ballot.It was stipulated at the hearing that if an election was directedby the Board, the persons eligible to participate therein should bethe employees in the appropriate unit at the time of the hearing whohad worked a total of 30 working days after September 1, 1938,including regular employees who, except for illness or because of anaccident which temporarily disabled them, would have worked 30working days after September 1, 1938, but excluding persons whohad since quit or been discharged for cause.There was introducedin evidence at the hearing as Board Exhibit No. 12 a list of employeescompiled by the Company who purportedly fall within the aboveeligibility requirements, except that it apparently does not includethe names of regular employees who had not worked 30 working-days since September 1, 1938, but who would have done so except forillness or because of an accident which temporarily disabled them.As heretofore noted, the list may contain the names of some employ-ees not within the appropriate unit.Local 74 expressly reserved allrights with respect to the accuracy of the list of employees compiledby the Company.We have noted above that Local 74 sought a bargaining unit lim-ited to employees of the Company at the bleachery and doubt existsas to the desire of Local 74 to participate in the election on the basisof the unit which we have found to be appropriate.On the otherhand, the Textile Workers Organizing Committee, through Locals 74and 292, claims to represent a majority of the employees at thebleachery and a substantial number of employees at the mill.Weshall place the name of the Textile Workers Organizing Committee 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the ballot, but shall amend the Direction of Election to delete thename ofthat organization from the ballot if advised within 10^days from the issuance of this Direction of Election of the desireof the T. W. O. C. for such amendment.On the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Naumkeag Steam Cotton Company, Salem,and Peabody, Massachusetts, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.The production, maintenance, shipping room and stockroom,employees, and watchmen of the Company at its mill in Salem andat its bleachery in Peabody, exclusive of office and clerical employees,engineers, firemen, laboratory employees, truckmen, executive em-ployees and supervisory employees with the rank of third hand or-higher, constitute a unit appropriate for the purposes of collective"bargaining within the meaning of Section 9 (b) of the National!Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the powers vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,.as amended, it is herebyDIRECTED that, as part of the investigation authorized by the,tive bargaining with Naumkeag Steam Cotton Company, Salem andPeabody, Massachusetts, an election by secret ballot shall be con-ducted within twenty (20) days from the date of this Direction, under-the direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all the production, maintenance, shipping room,and stockroom employees, and watchmen of the Company at its millin Salem and at its bleachery in Peabody, who were employed by theCompany at the time of the hearing beginning February 16, 1939,.and who had worked a total of 30 working days after September 1,1938, including, however, regular employees who except for illness-or because of an accident which temporarily disabled them woul' NAUMKEAG STEAM COTTON COMPANY523:have worked 30 working days after September 1, 1938, but excludingpersons who had since February 16, 1939, quit or been dischargedfor cause and excluding also office and clerical employees,, engineers,,firemen, laboratory employees, truckmen, executive employees, andsupervisory employees with the rank of third hand or higher, to,determine whether they desire to be represented by IndependentSheetingWorkers of America or by Textile Workers OrganizingCommittee, affiliated with the Committee for Industrial Organization,for the purposes of collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took 110 part in the consideration of the,above Decision and Direction of Election.